Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 13, 14, 15, 17, 19, 20, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the moisture removal system of claim 11, wherein the GUI is configured to.., There is insufficient antecedent basis for this limitation in the claim. This is assumed to be a typographical error, for the purposes of examination claim 6 is interpreted to depend from claim 4.
Claim 12 recites the system of claim 10. This is assumed to be a typographical error, for the purposes of examination claim 12 is interpreted to depend from claim 11.
Claim 13 recites the system of claim 11, and the limitation of the outgoing sensor. There is insufficient antecedent basis for this limitation in the claim. This is assumed to be a typographical error, for the purposes of examination claim 13 is interpreted to depend from claim 12.
Claim 14 recites the system of claim 11 and the limitation of the outgoing sensor. There is insufficient antecedent basis for this limitation in the claim. This is assumed to be a typographical error, for the purposes of examination claim 14 is interpreted to depend from claim 12.
Claim 17 recites the system of claim 10, This is assumed to be a typographical error, for the purposes of examination claim 17 is interpreted to depend from claim 11.
Claim 19 recites the method of claim 17, This is assumed to be a typographical error, for the purposes of examination claim 19 is interpreted to depend from claim 18.
Claim 20 recites the method of claim 18 and the limitation of the outgoing sensor. There is insufficient antecedent basis for this limitation in the claim. This is assumed to be a typographical error, for the purposes of examination claim 20 is interpreted to depend from claim 19.
Claim 21 recites the method of claim 17 and the limitation of an outgoing sensor. There is insufficient antecedent basis for this limitation in the claim. This is assumed to be a typographical error, for the purposes of examination claim 21 is interpreted to depend from claim 19.
Claims 15-16 and 22-23 are rejected as dependent on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4-9, 11, 14-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rasor (US PG Pub 2014/0233605), in view of DryKeep and Dalton (Moisture management of live transformers, 2008), in view of Bowden (US PG Pub 2006/278584).
With respect to claims 1, 11, and 18, Rasor teaches a system and method for monitoring and treating transformer oil within and on-line electric transformer, including a filter medium  that removes moisture from the transformer oil (abstract, a moisture removal system for removing moisture from an electric power transformer, and the electric power transformer electrically connected to an electric grid), an oil movement system move oil from the transformer through a filtration system and back to the transformer, in an embodiment, through hoses 76 ([0029], Fig. 1, an input channel positioned to remove incoming oil received from the electric power transformer, the electric power transformer positioned to be in fluid communication with the moisture removal system, and an output channel positioned to return oil from the moisture removal system to the electric power transformer), the invention is designed for use with electrical transformers that in include paper insulation ([0027, 0003-0005], a transformer and having a plurality of cellulose paper insulation positioned therein and having oil running therethrough), the oil movement system comprises a pump 72 ([0007, 0027], Fig. 1, a pump positioned so as to move oil from the electric power transformer into and through the moisture removal system via the input channel), a control and monitoring system 130 with a moisture sensor that measures moisture and temperature ([0007-0011, 0027]), through a filter container 44 with filter media 48 ([0028], Fig. 1, a drying cylinder), moisture monitor 144 ([0035], Fig. 1, one or more incoming oil moisture and temperature sensors, positioned so as to detect a first moisture level and a first temperature of oil via the input channel), the control module receives the information from the sensors, and determines if the moisture is above a predetermined value ([0007], a processor positioned to receive the first moisture level and the first temperature from the one or more incoming oil moisture and temperature sensors, and compare to a predetermined value). Rasor does not explicitly teach the processor and sensors determining an estimated paper moisture value of the cellulose paper insulation, and an overdry prevention bypass valve configured to be positioned in a first position so as to divert oil to the output channel without drying when the processor determines, based on the comparing, that the estimated paper moisture value is equal to or less than the predetermined target paper moisture value, and to be positioned in a second position so as to channel oil through one or more drying cylinders so as to remove moisture from the oil when the processor determines, based on the comparing, that the estimated paper moisture value exceeds the predetermined target paper moisture value.  
DryKeep teaches on-line dehydration and that on-line methods dehydrate paper insulation via insulation oil, and that the systems can be set to gradually reduce the moisture level in the paper insulation to a predetermined level in order to safeguard against “over-drying,” with moisture sensors to monitor the progress (p. 2-3), such that the moisture sensor determines an estimated paper moisture value of the cellulose paper insulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dehydrating the paper insulation and prevention of overdrying as described by DryKeep into Rasor’s system and method, as according to Dalton, overdrying of insulation will cause the insulation to shrink, and the transformers life is dependent on the amount of moisture in the paper and oil system (p. 33, col 2 3rd full paragraph, Conclusion).
Rasor, Drykeep and Dalton teach monitoring oil and paper moisture and preventing overdrying of the paper, but fail to teach a bypass.
Bowden teaches an oil cleaning system and method with a selectively operable bypass and a sensor positioned to detect a predetermined aqueous content and divert flow based on the sensor reading (abstract), applicable for use with transformer oils ([0027]), the system draws oil from a reservoir 112 through input 114 via pump 116 through one or more fluid flow cleaning devices, in an embodiment through water filter 124 and return conduit 118, bypass conduit 130  ([0015-0019], Fig. 1 below), one or more control mechanisms, temperature sensor 136, water sensor 138, and upon detection of a predetermined aqueous content, control valves divert oil flow into the bypass conduit ([0017-0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bypass as described by Bowden into the taught combination in order to maintain an aqueous content above a predetermined level ([0019]), and to prevent overdrying and shrinkage of the paper insulation (Dalton, as discussed above). 
With respect to claims 4 and 14, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035], a graphic user interface (GUI) connected to the one or more incoming oil moisture and temperature sensors, outgoing oil moisture and temperature sensor, and processor, the GUI configured to display data received from each of the one or more incoming oil moisture and temperature sensor, outgoing oil moisture and temperature sensor, and processor).   
With respect to claims 5 and 15, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035], the GUI is selected from one or more of: a GUI positioned on the moisture removal system and directly connected to the one or more incoming oil moisture and temperature sensor, outgoing oil moisture and temperature sensor, and processor, and a GUI positioned remotely from the moisture removal system and wired or wirelessly connected to the one or more incoming oil moisture and temperature sensors, outgoing oil moisture and temperature sensor, and processor via a remote network.  
With respect to claims 6 and 16, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035],the GUI is configured to: receive an input at the GUI; and 34 50466197v1communicate, via the processor), Bowden teaches a controller and control of a bypass as discussed above (a command to move the overdry prevention bypass valve to one of the first position and the second position based on the received input).  
With respect to claims 7 and 17, Rasor teaches granular alumina ([0028]), Dalton describes the DryKeep as using zeolite beads to trap moisture (p. 32, col 3 last 2 paragraphs, the one or more drying cylinders comprise zeolite granules positioned to capture water moisture molecules from the oil as the oil passes through the one or more drying cylinders).  
With respect to claim 8, the moisture removal system of claim 1 is taught above. Rasor teaches the moisture removal system in a housing 100 (Fig. 1, [0027, 0030]), and the oil filtration system is easily connected to the transformer 10 with hoses 76 ([0055], a kit to be added to or removed from the electric power transformer).  
With respect to claim 9, the moisture removal system of claim 8 is taught above. Rasor teaches connecting the oil filtration system to the associated on-line electric transformer ([0009], claim 14, the moisture removal system is installable and removable while the electric power transformer is operating.  

Claims 2-6, 12-16, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rasor (US PG Pub 2014/0233605), in view of DryKeep and Dalton, in view of Bowden (US PG Pub 2006/278584), in view of Zhao (CN 206471194U).
With respect to claims 2, 12, and 19. The taught combination does not teach comparing first and second sensors and comparing to trigger an alarm. Zhao teaches an on-line drying system for an oil-filled electrical device for drying moisture in insulating oil,  a water filter assembly with at least one water filter, with inlet and outlet moisture transmitters 5 and 6, control assembly 4, and an alarm (Fig. 1, p. 3), and triggering of an alarm when the inlet and outlet moistures is compared and adsorbent regeneration is needed (p. 3-4, providing 50466197v1an outgoing oil moisture sensor, positioned so as to detect a second moisture level and a second temperature of oil that has passed through one or more drying cylinders before returning to the electric power transformer via the output channel, wherein the processor is configured to compare the first moisture level of the incoming oil with the second moisture level of the outgoing oil, and wherein the processor is configured to trigger a drying cylinder saturation alarm when the second moisture level of the outgoing oil is determined to be equal to or greater than the first moisture level of the incoming oil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second sensor and alarm as described by Zhao into the taught combination in order to ensure timely regeneration of the adsorbent.  
With respect to claims 3, 13, and 20, Zhao teaches an outgoing sensor as discussed above. Rasor teaches continuous monitoring and treatment of the oil ([0002, 0010], the one or more incoming oil moisture and temperature sensors and the outgoing oil moisture and temperature sensor are configured to detect each of the first moisture level, the second moisture level, the first temperature, and the second temperature on a continuous basis).  
With respect to claim 4, 14, and 21, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035], a graphic user interface (GUI) connected to the one or more incoming oil moisture and temperature sensors, outgoing oil moisture and temperature sensor, and processor, the GUI configured to display data received from each of the one or more incoming oil moisture and temperature sensor, outgoing oil moisture and temperature sensor, and processor).   
With respect to claim 5, 15, and 22, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035], the GUI is selected from one or more of: a GUI positioned on the moisture removal system and directly connected to the one or more incoming oil moisture and temperature sensor, outgoing oil moisture and temperature sensor, and processor, and a GUI positioned remotely from the moisture removal system and wired or wirelessly connected to the one or more incoming oil moisture and temperature sensors, outgoing oil moisture and temperature sensor, and processor via a remote network.  
With respect to claims 6, 16, and 23, Rasor teaches the control module receives and displays information and may be used remotely and wirelessly to control the systems, and a monitoring dashboard (abstract), the control module may permit inputs to control and monitor the system ([0031-0035],the GUI is configured to: receive an input at the GUI; and communicate, via the processor), Bowden teaches a controller and control of a bypass as discussed above (a command to move the overdry prevention bypass valve to one of the first position and the second position based on the received input).  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rasor (US PG Pub 2014/0233605), in view of DryKeep and Dalton, in view of Bowden (US PG Pub 2006/278584), in view of Ding (An Overview of Water and Relative Saturation in Power Transformers, 2017)
With respect to claim 10, the moisture removal system of claim 1 is taught above. Rasor teaches the control and monitoring system determines percent saturation of moisture in the transformer oil ([0007, 0034, 0049, 0051], the one or more incoming oil moisture and temperature sensors are further positioned so as to detect a first percent saturation level of oil pumped from the electric power transformer, wherein the processor is further positioned to receive the first percent saturation level from the one or more incoming oil moisture and temperature sensors), DryKeep teaches reducing the moisture level in the paper insulation to a predetermined level in order to safeguard against “over-drying,” with moisture sensors to monitor the progress (p. 2-3), such that the moisture sensor determine, further based on the first percent saturation level, the estimated paper moisture value of the cellulose paper insulation.  
Alternatively, Ding teaches estimation of water in solid insulation in power transformers based on relative saturation of the insulating liquid (p. 3 col 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ding’s estimation of water in insulation into the taught system and methods, as according to Ding, conventional application of equilibrium diagrams to derive water content in paper (%) from water content in oil (ppm) has created substantial errors in service-aged transformers (Introduction).
With respect to claim 17, Rasor teaches granular alumina ([0028]), Dalton describes the DryKeep as using zeolite beads to trap moisture (p. 32, col 3 last 2 paragraphs, the one or more drying cylinders comprise zeolite granules positioned to capture water moisture molecules from the oil as the oil passes through the one or more drying cylinders).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roizman (US PG Pub 2016/0290985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777